Case 3:18-cv-00428-DMS-MDD Document 296 Filed 11/02/18 PageID.4701 Page 1 of 2
                                                                                                                                Print Form
                                         United States District Court
                                          SOUTHERN DISTRICT OF CALIFORNIA


Ms. L, et al.,                                                                Civil No. ---------
                                                                                          18-cv-00428
                                                        Plaintiff,
                                                 V.                     PRO HAC VICE APPLICATION
U.S. ICE, et al.                                      Defendant.             Non-Party Objector Ms. M.D-L
                                                                             Party Represented

        Christina Briesacher ---- hereby petition the above entitled court to permit me
I, -------------
                           (Applicant)

to appear and participate in this case and in support of petition state:
           My firm name: Kirkland & Ellis LLP
           Street address: 300 North LaSalle
           City, State, ZIP:Chicago, IL 60654
           Phone number: 312-862-7322
                         ------------------------------
           Email:        christina.briesacher@kirkland.com
           That on -------
                    11/08/2007 1 was admitted to practice before -------------
                                                                      lllinois Bar
                            (Date)                                                                    (Name of Court)

           and am currently in good standing and eligible to practice in said court,
           that I am not currently suspended or disbarred in any other court, and
           that I D have) [gl have not) concurrently or within the year preceding this application made
           any pro hac vice application to this court.
                                     (If previous application made, complete the following)
Title of case ----------------------------------
Case Number ------------------ Date of Application -------
App Iication: D Granted        D Denied
        I declare under penalty of pe1:jury that the foregoing is true and correct.
                                                                                ��
                                                                                              (Signature of Applicant)

                                       DESIGNATION OF LOCAL COUNSEL
1 hereby designate the below named as associate local counsel.
Ashley Neglia                                                                213-680-8114
(Name)                                                                       (Telephone)

Kirkland & Ellis LLP
(Firm)

333 South Hope Street                                                  Los Angeles                                 90071
(Street)                                                                    (City)                                       (Zip code)




I hereby consent to the above designation.
                                                                             (Signature of Designce Attorney)
Case 3:18-cv-00428-DMS-MDD Document 296 Filed 11/02/18 PageID.4702 Page 2 of 2


 Pro Hac Vice (For this one particular occasion)

 An attorney who is not a member of the California State Bar, but who is a member in good standing of,
 and eligible to practice before, the bar of any United States court or of the highest court of any State or
 of any Territory or Insular possession of the United States, who is of good moral character, and who has
 been retained to appear in this Court, be permitted to appear and participate in a particular case. An
 attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply ’
 to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
 is regularly engaged in business, professional, or other activities in California.

 The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
 (1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
 and the date of admission, he/she is in good standing and eligible to practice in said court,
 (4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
 concurrently or within the year preceding his/her current application made any pro hac vice application
 to this court, the title and the case number of each matter wherein he made application, the date of
 application, and whether or not his/her application was granted. He/She shall also designate in his
 application a member of the bar of this Court with whom the Court and opposing counsel may readily
 communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
 file with such application the address, telephone number and written consent of such designee.

 Fee:   $206.00

 If application and fee require submission via U.S. Mail, please contact:

                                                       CASD Attorney Admissions Clerk
                                                       (619) 557-5329
